Exhibit 10.35

 

EXECUTIVE EMPLOYMENT AGREEMENT

PLANAR SYSTEMS, INC.

 

PARTIES:    Planar Systems, Inc.    (“Company”)      1195 NW Compton Drive     
     Beaverton, OR 97006           Gerald Perkel    (“Executive”)      1745
South Shore Blvd.           Lake Oswego, OR 97034      DATE:    September 26,
2005     

 

RECITAL:

 

The Company wishes to obtain the services of Executive and Executive wishes to
provide his services to the Company upon the terms and conditions set out in
this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 “Board” shall mean the Board of Directors of the Company.

 

1.2 “Cause” shall mean any of the following: (i) Executive’s fraud or
misrepresentation; (ii) Executive’s theft or embezzlement of Company assets;
(iii) Executive’s intentional violation of law involving moral turpitude;
(iv) Executive’s continued failure to satisfactorily perform the duties
reasonably assigned to Executive, for a period of thirty (30) days after a
written demand for such satisfactory performance that specifically and with
reasonable detail identifies the manner in which it is alleged that Executive
has not satisfactorily performed such duties, provided, however, that no
termination for Cause pursuant to this subparagraph (iv) will be effective until
after Executive, together with Executive’s counsel, has had an opportunity to be
heard before the Board; and (v) any material breach of this Agreement that, if
curable, has not been cured within thirty (30) days after written notice to
Executive of such breach.

 

1.3 “Change in Control” shall mean the occurrence of any of the following
events:

 

1.3.1 The approval by the Company’s shareholders of a merger or consolidation to
which the Company is a party, if the individuals and entities who were
shareholders of the Company immediately prior to the effective date of such
merger or consolidation would have beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) of less than fifty percent
(50%) of the total combined voting power for election of directors of the
surviving corporation immediately following the effective date of such merger or
consolidation;

 

1 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

1.3.2 The acquisition (other than directly from the Company) by any person or
entity, or group of associated persons or entities acting in concert, of direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of securities of the Company representing twenty-five
percent (25%) or more of the total combined voting power of the Company’s then
issued and outstanding securities;

 

1.3.3 The approval by the Company’s shareholders of the sale of all or
substantially all of the assets of the Company to any person or entity that is
not a wholly owned subsidiary of the Company;

 

1.3.4 The approval by the Company’s shareholders of any plan or proposal for the
liquidation of the Company; or

 

1.3.5 A change in the Board with the result that the members of the Board on the
effective date hereof (the “Incumbent Directors”) no longer constitute a
majority of such Board, provided that any person becoming a director whose
election or nomination for election was supported by a majority of the Incumbent
Directors shall be considered an Incumbent Director for purposes hereof.

 

1.4 “Company” shall mean Planar Systems, Inc. and any successor in interest by
way of consolidation, operation of law, merger or otherwise.

 

1.5 “Disability” shall mean Executive’s absence from Executive’s duties with the
Company on a full-time basis for a continuous period of five (5) months as a
result of Executive’s incapacity due to physical or mental illness, unless,
within thirty (30) days after Notice of Termination (as defined in Section 4.1)
is given to Executive following such absence, Executive shall have returned to
the full-time performance of Executive’s duties.

 

1.6 “Good Reason” shall mean a good-faith determination by Executive, in
Executive’s reasonable judgment, that any one or more of the following events
has occurred, without Executive’s express written consent:

 

1.6.1 A change in Executive’s responsibilities, titles or offices, or any
removal of Executive from, or any failure to re-elect Executive to, any of such
positions, or causing or requiring Executive to report to anyone other than the
Board, which has the effect of materially diminishing Executive’s responsibility
or authority, or Executive remains CEO of the Company but the Company becomes a
subsidiary or division of a corporation or other business entity;

 

1.6.2 A reduction by the Company in Executive’s Base Salary or target bonus, or
any failure to pay Executive, when due, any compensation or benefits to which
Executive is entitled;

 

1.6.3 A requirement by the Company that Executive be based anywhere other than
within 25 miles of Beaverton, Oregon;

 

1.6.4 Without replacement by plans, programs or arrangements that, taken as a
whole, provide benefits to Executive at least reasonably comparable to those
discontinued or adversely affected, (i) the Company’s failure to continue in
effect (without reduction in benefit

 

2 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

level and/or reward opportunities) any material compensation or employee benefit
plan, program or arrangement in which Executive was participating immediately
prior to a Change in Control, or (ii) the taking of any action by the Company
that would materially adversely affect Executive’s participation in or
materially reduce Executive’s benefits under any of such plans, programs or
arrangements;

 

1.6.5 The Company’s failure to obtain an agreement, reasonably satisfactory to
Executive, from any successor or assign of the Company to assume and agree to
perform this Agreement; or

 

1.6.6 Any material breach of this Agreement by the Company that is not remedied
for a period of thirty (30) days following written notice by Executive to the
Company, which notice specifically identifies the nature of the breach.

 

1.7 “Plan” shall mean any compensation plan such as an incentive, stock option
or restricted stock plan; any employee benefit plan such as a thrift, pension,
profit-sharing, medical, disability, accident, life insurance or relocation plan
or policy; or any other plan, program or policy of the Company intended to
benefit its employees.

 

ARTICLE 2

EMPLOYMENT, DUTIES AND TERM

 

2.1 Employment. Upon the terms and conditions set forth in this Agreement, the
Company hereby employs Executive in the position of President and Chief
Executive Officer, and Executive accepts such employment effective as of
September 26, 2005 (the “Effective Date”).

 

2.2 Duties. Executive shall devote his full-time and reasonable best efforts to
the Company and to fulfilling the duties of his position, which shall include
all duties commonly incident to the offices of President and Chief Executive
Officer, including, but not limited to, supervision and direction of Company
operations, personnel and financial matters, reports to the Board concerning all
phases of the operation of the Company and maintenance of all records sufficient
to meet the reporting requirements of the Company, and such other duties as may
from time to time be assigned to him by the Board. Executive shall have
authority consistent with his position and such additional authority as may
reasonably be required to fulfill his assigned duties. Executive shall comply
with the Company’s policies and procedures to the extent that they are not
inconsistent with this Agreement, in which case the provisions of this Agreement
shall prevail.

 

2.3 Term. The term of this Agreement (the “Term”) shall begin on the date hereof
and remain in effect until the earlier of: (i) termination pursuant to Article 4
of this Agreement or (ii) the third anniversary of the date hereof; provided,
however, that commencing on the third anniversary of the date hereof and each
anniversary thereafter, the Term shall automatically be extended for one
additional year unless at least 90 days prior to such anniversary, Executive or
the Company shall have given notice to the other that the Term shall not be
extended; provided further, however, that if a Change in Control shall have
occurred, the Term shall begin on the date hereof and remain in effect until the
earlier of: (i) termination pursuant to Article 4 of this

 

3 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

Agreement or (ii) twenty-four (24) months following the Change in Control. Upon
notice to Executive pursuant to this Section 2.3 that the Term of this Agreement
shall not be extended, Executive shall be deemed to have been terminated by the
Company without Cause and shall be entitled to the benefits provided for in
Section 4.2.2. Notwithstanding termination of this Agreement pursuant to this
Section 2.3 or Section 4.1, this Agreement shall continue for the purpose of
determining and enforcing Executive’s rights hereunder.

 

2.4 Board Membership. The Company shall appoint Executive to the Board to serve
until the next Board election, and shall nominate Executive and use its best
efforts to obtain Executive’s reelection to the Board by the Company’s
shareholders at the next annual meeting of shareholders and thereafter as long
as Executive is President and Chief Executive Officer of the Company.

 

ARTICLE 3

COMPENSATION AND EXPENSES

 

3.1 Base Salary. Beginning on the Effective Date, the Company shall pay
Executive a base salary at a rate of four hundred thirty thousand dollars
($430,000) annually (the “Base Salary”). The Company shall pay Executive in
approximately equal monthly amounts pursuant to its standard payroll schedule.
Executive’s performance and the amount of his Base Salary shall be reviewed
annually and the Base Salary may be increased from time to time by the Board.
All amounts paid to Executive under this Agreement shall be reduced by such
amounts as are required by law to be withheld.

 

3.2 Bonus. Executive shall be eligible to participate in the Company’s Executive
Bonus Program. Such program shall, for Executive, be calculated based upon
financial and management objectives established for the Company and Executive by
the Board, on a basis consistent with objectives for other senior management of
the Company, that will establish an annual bonus “target” of one hundred twenty
percent (120%) of the Base Salary if target performance is achieved (the “Annual
Bonus”); provided, however, that Executive’s Annual Bonus for fiscal year 2006
shall not be less than two hundred fifty-eight thousand dollars ($258,000).

 

3.3 Stock Grant. Upon execution of this Agreement or within ten (10) days
thereafter, the Company shall grant Executive one hundred sixty thousand
(160,000) shares of the Company’s no-par-value common stock (the “Shares”). Ten
thousand (10,000) of the Shares shall vest immediately. Seventy-five thousand
(75,000) of the Shares shall vest upon achievement of the $10 Stock Price Target
(as defined below), and the remaining seventy-five thousand (75,000) of the
Shares shall vest upon achievement of the $12 Stock Price Target (as defined
below). The “$10 Stock Price Target” means the average daily closing price of
the Company’s common stock on the NASDAQ Stock Market over any forty
(40) consecutive trading day period exceeds $10. The “$12 Stock Price Target”
means the average daily closing price of the Company’s common stock on the
NASDAQ Stock Market over any forty (40) consecutive trading day period exceeds
$12. The respective Stock Price Target shall be deemed to have been achieved if
(i) there has been a Change in Control transaction (while Executive is employed
by the Company or within 90 days after Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason) in which shareholders
of the

 

4 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

Company receive per-share proceeds having a value in excess of the target amount
or (ii) Executive is terminated by the Company without Cause or Executive
terminates his employment for Good Reason and the Stock Price Target has been
achieved with respect to the fifteen (15) trading day period immediately
preceding the date the Notice of Termination is provided. Except as otherwise
stated herein, the grant of such Shares shall be subject to the terms and
conditions of the Planar Systems, Inc. Restricted Stock Award Agreement in the
form attached hereto as Exhibit A. Subject to the terms of this Section 3.3, any
unvested Shares shall be forfeited upon the earlier of termination of employment
or three (3) years from the date of grant. In the event that there is a Change
in Control within 90 days after Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason and the Stock Price Target
is deemed satisfied by the terms of this Section 3.3 but the Shares were
forfeited to the Company upon Executive’s employment termination pursuant to the
terms of this Section 3.3 (because the Change in Control had not occurred at the
time of employment termination), the Company shall pay Executive the value of
the forfeited Shares based on the per-share proceeds payable to the shareholders
of the Company.

 

3.4 Stock Options. Upon execution of this Agreement or within ten (10) days
thereafter, the Company shall grant Executive a nonqualified stock option (the
“Option”) to purchase two hundred forty thousand (240,000) shares of the
Company’s no-par-value common stock with an exercise price equal to the closing
price of the Company’s common stock on the NASDAQ Stock Market on the last
trading day prior to Executive’s signing this Agreement. The Option shall vest
as follows: twenty-five percent (25%) on September 29, 2006, and six and
one-quarter percent (6.25%) on the last day of each fiscal quarter thereafter
beginning with the quarter ending December 29, 2006. Except as otherwise stated
herein, the Option and the shares purchased pursuant to the Option shall be
subject to the terms and conditions of the Planar Systems, Inc. Nonqualified
Stock Option Agreement in the form attached hereto as Exhibit B.

 

3.5 Benefits. Executive shall be entitled to receive such insurance and other
employment benefits as are available to other executive officers of the Company,
under the same terms and conditions applicable to such other executive officers,
except that Executive shall be entitled to up to $500,000 of supplemental life
insurance with the cost borne by the Company, provided Executive qualifies for
such supplemental insurance under evidence of insurability requirements. The
employment benefits available to the executive officers of the Company may
change from time to time or may be eliminated by the Company.

 

3.6 Business Expenses. The Company shall, in accordance with and to the extent
of its policies in effect from time to time, reimburse all ordinary and
necessary business expenses reasonably incurred by Executive in performing his
duties as an employee of the Company, provided that Executive accounts promptly
for such expenses to the Company in the manner prescribed from time to time by
the Company.

 

3.7 Vacation/Sick Leave. Executive shall be immediately credited with forty
(40) hours of paid time off (“PTO”), which may be used at Executive’s discretion
at any time after the Effective Date. Except as provided herein, Executive shall
be entitled to PTO amounting to five (5) weeks per year.

 

5 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

3.8 Reimbursement of Professional Expenses. The Company shall reimburse
professional fees incurred by Executive to obtain tax and financial planning
advice, up to a maximum amount of fifteen thousand dollars ($15,000) annually.

 

ARTICLE 4

TERMINATION

 

4.1 Termination. This Agreement and Executive’s employment hereunder may be
terminated by either party by providing the other party with written notice that
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
(a “Notice of Termination”). The effective date of any such termination of this
Agreement shall be: (i) if Executive’s employment is terminated by the Company
for Disability, thirty (30) days after a Notice of Termination is given
(provided that Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period); (ii) if
Executive’s employment is terminated by the Company for Cause, by Executive for
Good Reason or by Executive for Disability, the date on which the Notice of
Termination is given, provided the applicable cure period has expired; or
(iii) if Executive’s employment is terminated by Executive (other than for Good
Reason or due to Disability) or by the Company for any reason other than Cause,
thirty (30) days after the date on which the Notice of Termination is given,
unless an earlier date has been agreed to by the party receiving the Notice of
Termination either in advance of, or after, receiving such Notice of
Termination; provided, however, that the Company shall have the option of making
termination of the Agreement effective immediately upon notice, in which case,
in addition to the payments otherwise required by this Agreement, Executive
shall be paid his Base Salary through a notice period of thirty (30) days.

 

4.2 Effect of Termination.

 

4.2.1 Termination by Executive Without Good Reason or by the Company for Cause.
In the event of termination by the Company for Cause, or if Executive terminates
his employment without Good Reason, Executive shall be paid (i) the Base Salary
and Annual Bonus earned and payable through the effective date of such
termination, together with any other compensation or benefits that have been
earned or become payable as of the date of termination but have not yet been
paid to Executive; (ii) for all PTO accrued but untaken through the effective
date of such termination, up to a maximum of eight (8) weeks; and
(iii) reimbursement of expenses incurred through the effective date of such
termination (together, the “Accrued Obligations”).

 

4.2.2 Termination by the Company Without Cause or by Executive for Good Reason.
If the Company terminates Executive’s employment without Cause, or if Executive
terminates employment for Good Reason, or if the Company notifies Executive
pursuant to Section 2.3 that the Term of this Agreement shall not be extended,
Executive shall be entitled to receive the following.

 

4.2.2.1 If the termination occurs and there has been no Change in Control:

 

i. The Company shall pay Executive the Accrued Obligations;

 

6 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

ii. For a period of twenty-four (24) months following the effective date of
Executive’s termination, the Company shall continue to pay Executive his Base
Salary, payable according to the Company’s normal payroll practices;

 

iii. If Executive elects to continue his group health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall reimburse Executive for the premiums paid by Executive for Executive’s
COBRA continuation coverage for a period of up to eighteen (18) months;

 

iv. The Company shall pay the premiums to continue basic life, supplemental life
and disability insurance coverage maintained by Executive through the Company
(or, if the terms of such plans do not permit coverage of former employees, the
Company shall pay the premiums for insurance providing substantially the same
coverage) for a period of eighteen (18) months following the effective date of
Executive’s termination; and

 

v. All outstanding stock options and stock grants held by Executive at the
effective date of Executive’s termination that would, by their terms, vest
within twelve (12) months of the effective date of Executive’s termination shall
become fully vested as of the effective date of Executive’s termination;
notwithstanding the foregoing, any Shares that are unvested as of the effective
date of Executive’s termination shall be forfeited.

 

4.2.2.2 If termination occurs within twenty-four (24) months following a Change
in Control or if Executive is terminated and a Change in Control occurs within
ninety (90) days following his termination:

 

i. the Company shall pay Executive the Accrued Obligations;

 

ii. As severance pay and in lieu of any further salary for periods subsequent to
the effective date of Executive’s termination, the Company shall pay to
Executive in a single payment an amount in cash equal to (i) two (2) times the
higher of (A) Executive’s annual Base Salary at the rate in effect just prior to
the time a Notice of Termination is given or (B) Executive’s annual Base Salary
in effect immediately prior to the Change in Control, plus (ii) two (2) times
the higher of (A) Executive’s target bonus for the year in which a Notice of
Termination is given or (B) Executive’s target bonus for the year in which the
Change in Control occurs;

 

iii. For a twenty-four (24) month period after the effective date of Executive’s
termination, the Company shall arrange to provide Executive and Executive’s
dependents with basic life, supplemental life, accident, medical and dental
insurance benefits substantially similar to those Executive was receiving
immediately prior to the Change in Control. Notwithstanding the foregoing, the
Company shall not provide any benefit otherwise receivable by Executive pursuant
to this Subsection 4.2.2.2 to the extent that a similar benefit is actually
received by Executive from a subsequent employer during such twenty-four
(24) month period, and any such benefit actually received by Executive shall be
reported to the Company; and

 

7 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

iv. Any and all outstanding stock options to purchase stock of the Company (or
any successor) and stock grants held by Executive at the effective date of
Executive’s termination shall become fully vested as of the effective date of
Executive’s termination; notwithstanding the foregoing, any Shares that are
unvested as of the effective date of Executive’s termination shall be forfeited.
In the event that there is a Change in Control within 90 days after Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason and stock options or stock grants were terminated or forfeited to the
Company upon Executive’s employment termination pursuant to their terms (because
the Change in Control had not occurred at the time of employment termination),
the Company shall pay Executive the value of the terminated or forfeited options
or shares based on the per-share proceeds payable to the shareholders of the
Company.

 

4.2.2.3 Except as specifically provided above, the amount of any payment
provided for in this Subsection 4.2.2 shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by Executive as the
result of employment by another employer after the date of termination, or
otherwise. Executive’s entitlements under this Subsection 4.2.2 are in addition
to, and not in lieu of, any rights, benefits or entitlements Executive may have
under the terms or provisions of any Plan. As a condition of receiving the
compensation and benefits pursuant to this Subsection 4.2.2 at the time of
termination Executive shall enter into and not revoke a release of all claims
against the Company, substantially in the form attached hereto as Exhibit C.

 

4.2.3 Termination in the Event of Death or Disability. This Agreement and
Executive’s employment shall terminate immediately in the event of Executive’s
death and shall terminate at the time specified in Section 4.1 upon Executive’s
Disability. Executive shall cooperate with the Board to provide information and
submit to such examinations as the Board may find necessary to make a
determination regarding Executive’s Disability.

 

4.2.3.1 In the event of Executive’s death, the Company shall pay the Accrued
Obligations, plus an amount equal to eighteen (18) months of Base Salary at the
rate in effect at the time of Executive’s death. Such amounts shall be paid
(i) to the beneficiary or beneficiaries designated in writing to the Company by
Executive; (ii) in the absence of such designation, to Executive’s surviving
spouse; or (iii) if there is no surviving spouse, or such surviving spouse
disclaims all or any part of such payment, then the full amount, or such
disclaimed portion, shall be paid to the executor, administrator or other
personal representative of Executive’s estate. The amount shall be paid as a
lump sum as soon as practicable following the Company’s receipt of notice of
Executive’s death.

 

4.2.3.2 In the event of termination due to Executive’s Disability, the Company
shall pay to Executive the Accrued Obligations, plus a lump sum equal to
eighteen (18) months’ Base Salary at the rate in effect at the time of
termination. Except as provided in this Agreement and any other plans maintained
by the Company, no further payments shall be made by the Company to Executive.

 

4.2.3.3 In the event of termination due to Executive’s death or Disability, the
Company shall arrange to provide Executive’s dependents, or in the case of
Disability, Executive and Executive’s dependents, with basic life, supplemental
life, accident,

 

8 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

medical and dental insurance benefits substantially similar to those which
Executive was receiving immediately prior to the effective date of Executive’s
termination for an eighteen (18) month period after the effective date of
Executive’s termination.

 

4.2.3.4 In the event of termination due to Executive’s death or Disability, any
and all outstanding stock options to purchase stock of the Company (or any
Successor) and stock grants held by Executive at the effective date of
Executive’s termination that would, by their terms, vest within the eighteen
(18) month period after the effective date of Executive’s termination shall
become fully vested effective as of the effective date of Executive’s
termination; notwithstanding the foregoing, any Shares that are unvested as of
the effective date of Executive’s termination shall be forfeited.

 

4.3 Options and Restricted Stock. Any options or restricted stock awarded to
Executive shall, in the event of a termination of Executive’s employment and
except as provided above in this Article 4 or Section 3.3, be governed by the
provisions of the applicable award agreement; provided that the accelerated
vesting and stock option exercise provisions of this Article 4 or Section 3.3
shall, if triggered, control in the event of any inconsistency with any such
agreement and the stock option or stock restriction plan and all related
agreements.

 

4.4 No Obligation of Executive to Mitigate. The amount of any payment provided
for in this Article 4 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by Executive as the result of
employment by another employer after the date of termination, or otherwise.

 

4.5 Entire Termination Payment. The compensation provided for in this Article 4
shall constitute Executive’s sole remedy for termination of this Agreement.

 

4.6 Resignation from the Board. Upon termination of Executive’s employment with
the Company for any reason, Executive shall offer his resignation as a member of
the Board and as an officer or director of any subsidiary or affiliate of the
Company in which he holds such positions.

 

4.7 Section 280G Provision

 

4.7.1 Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment, distribution, transfer, benefit or other event with
respect to the Company or a successor or direct or indirect subsidiary or
affiliate of the Company (or any successor or affiliate of any of them, and
including any benefit plan of any of them), arising in connection with an event
described in Section 280G(b)(2)(A)(i) of the Internal Revenue Code (the “Code”),
occurring after the Effective Date, to or for the benefit of Executive or
Executive’s dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Article 4) (each a “Payment” and collectively the
“Payments”) is, was or will be subject to the excise tax imposed by Section 4999
of the Code and any successor provision or any comparable provision of state or
local income tax law (collectively “Section 4999”), then Executive may elect to
have the Company reduce the Payments (but not below zero) so that the maximum
amount of the Payments shall be One Dollar

 

9 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

($1.00) less than the amount that would cause the Payments to be subject to the
excise tax imposed by Section 4999. If a reduction of Payments is elected by
Executive pursuant to the foregoing, then unless Executive shall have given
prior written notice to the Company to effectuate a reduction in the Payments in
a different manner, the Company shall reduce or eliminate the Payments by first
reducing or eliminating any cash severance benefits, then reducing or
eliminating any accelerated vesting of stock options, then reducing or
eliminating any accelerated vesting of restricted stock, then reducing or
eliminating any other remaining Payments. The preceding provisions of this
Section 4.7.1 shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.

 

4.7.2 The determination that a Payment is subject to an excise tax (and the
amount of such tax) or a determination of the amount by which the Payments must
be reduced to reduce the amount of Payments to One Dollar ($1.00) less than the
amount that would cause the Payments to be subject to the excise tax imposed by
Section 4999 (the “Reduction Amount”) shall be made in writing by a certified
public accounting firm selected by Executive (the “Executive’s Accountant”).
Such determination shall include the amount of any such excise tax, the
Reduction Amount and detailed computations thereof, including any assumptions
used in such computations (the written determination of Executive’s Accountant,
hereinafter, the “Executive’s Determination”). The Executive’s Determination
shall be reviewed on behalf of the Company by a certified public accounting firm
selected by the Company (the “Company’s Accountant”). The Company shall notify
Executive within thirty (30) business days after receipt of Executive’s
Determination of any disagreement or dispute therewith. In the event of an
objection by the Company to Executive’s Determination, any amount not in dispute
shall be paid within thirty (30) days following the 30 business day period
referred to herein, and with respect to the amount in dispute, the Company’s
Accountant and Executive’s Accountant shall jointly select a third certified
public accounting firm to resolve the dispute, and the decision of such third
firm shall be final, binding and conclusive on the Company and Executive. In
such a case, the third accounting firm’s findings shall be deemed the binding
determination with respect to the portion of the Reduction Amount in dispute,
obligating the Company to make any payment as a result thereof within thirty
(30) days following the receipt of such third accounting firm’s determination.
All fees and expenses of each of the accounting firms referred to in this
Subsection 4.7.2 shall be borne solely by the Company.

 

ARTICLE 5

CONFIDENTIALITY/NONCOMPETITION/CONFLICT OF INTEREST

 

5.1 Proprietary Information. Executive shall keep confidential, except as the
Company may otherwise consent in writing, and not disclose or make any use of
except for the benefit of the Company, at any time either during or subsequent
to his employment by the Company, any Proprietary Information that he may
produce, obtain or otherwise acquire during the course of his employment. As
used herein, “Proprietary Information” shall include any trade secrets,
confidential information, knowledge, data or other information of the Company
relating to products, processes, know-how, software designs, formulae, test
procedures and results, customer lists, business plans, marketing plans and
strategies, and pricing strategies or other subject matter pertaining to any
business of the Company for any of its clients, customers, consultants,
licensees or affiliates, which information is not in the public domain at the
time of

 

10 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

the alleged breach. In the event of the termination of Executive’s employment
for any reason whatsoever, Executive shall promptly return all records,
materials, equipment, drawings, software and the like pertaining to any
Proprietary Information.

 

5.2 Covenant Not to Compete. Executive acknowledges that he will provide special
skills, and acquire special information, regarding the activities of the
Company. Executive agrees, therefore, that he will not, for a period of
twenty-four (24) months from and after the date he ceases to be employed by the
Company, join, control or participate in the ownership, management, operation or
control of or be connected with or provide services in any manner to, any
business that is in direct or indirect competition with the Company or any of
the Company’s subsidiaries or affiliates or which is developing products or
services that will be in direct or indirect competition with the Company or any
of the Company’s subsidiaries or affiliates. Executive agrees that he shall be
deemed to be “connected with” a business if such a business is carried on by a
partnership in which he is a general or limited partner or employee of a
corporation or association of which he is a shareholder, officer, director,
employee, member, consultant or agent; provided that nothing herein shall
prohibit the purchase or ownership by him of shares of less than five percent
(5%) in a publicly or privately held corporation. The noncompetition
restrictions of this Section are effective regardless of the reason for
Executive’s termination of employment with the Company.

 

5.3 Consent to Injunction. Executive agrees that the Company will or would
suffer an irreparable injury if Executive were to breach Section 5.1 or 5.2 of
this Agreement, and that the Company would by reason of such breach be entitled
to injunctive relief in a court of appropriate jurisdiction and Executive
stipulates to the entering of such injunctive relief.

 

5.4 Severability. The parties intend that the covenants contained in Section 5.2
be deemed to be separate covenants as to each county and state, and that if in
any judicial proceeding a court shall refuse to enforce all of the separate
covenants included herein because, taken together, they cover too extensive a
geographic area or because any one includes too large an area or because they
are excessive as to duration, the parties intend that such covenants shall be
reduced in scope to the extent required by law or, if necessary, eliminated from
the provisions hereof, and that all of the remaining covenants hereof not so
affected shall remain fully effective and enforceable.

 

5.5 Assignment of Inventions. As used in this Agreement, “inventions” shall
include, but not be limited to, ideas, improvements, designs and discoveries.
Executive hereby assigns and transfers to the Company his entire right, title
and interest in and to all inventions whether or not conceived by Executive
(whether made solely by Executive or jointly with others) during the period of
his employment with the Company that relate in any manner to the actual or
demonstrably anticipated business, work, or research and development of the
Company or its subsidiaries, or result from or are suggested by any tasks
assigned to Executive or any work performed by Executive for or on behalf of the
Company or its subsidiaries. Executive agrees that all such inventions are the
sole property of the Company.

 

11 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

5.6 Disclosure of Inventions, Patents. Executive agrees that in connection with
any invention as defined in Section 5.5:

 

5.6.1 Executive will disclose such invention promptly in writing to the Board
regardless of whether he believes the invention is protected by applicable state
law, in order to permit the Company to claim rights to which it may be entitled
under this Agreement. Such disclosure shall be received in confidence by the
Company;

 

5.6.2 Executive will, at the Company’s request, promptly execute a written
assignment of title to the Company for any invention required to be assigned by
Section 5.5 (“assignable invention”) and Executive shall preserve any such
assignable invention as confidential information of the Company;

 

5.6.3 Upon request, Executive agrees to assist the Company or its nominee (at
its expense) during and at any time subsequent to his employment in every
reasonable way to obtain for its own benefit patents and copyrights for such
assignable inventions in any and all countries. Executive agrees to execute such
papers and perform such lawful acts as the Company deems to be reasonably
necessary to allow it to exercise all right, title and interest in such patents
and copyrights; and

 

5.6.4 Executive agrees to submit a list of inventions made prior to his
employment by the Company on Exhibit D attached hereto and incorporated by
reference herein.

 

5.7 Execution of Documentation. In connection with Sections 5.5 and 5.6,
Executive further agrees to execute, acknowledge and deliver to the Company or
its nominee upon request and at its expense all such assignments of inventions,
patents and copyrights to be issued therefor as the Company may determine
necessary or desirable for which to apply.

 

5.8 Third-Party Obligations. Executive acknowledges that the Company from time
to time may have agreements with other persons or with the U.S. Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work thereunder or regarding the
confidential nature of such work. Executive agrees to be bound by all such
obligations and restrictions.

 

5.9 Confidentiality or Noncompetition Obligations Owed to Others. Executive
represents that his employment by the Company does not breach any agreement to
keep in confidence proprietary information, knowledge or data acquired by
Executive in confidence or in trust prior to his employment with the Company,
nor does it breach any restrictive covenant or noncompetition agreements.
Executive will not disclose to the Company, or induce the Company to use, any
confidential or proprietary information or material belonging to any previous
employer or others. Executive agrees not to enter into any agreement, either
written or oral, in conflict herewith.

 

5.10 Conflict of Interest. During Executive’s employment with the Company,
Executive will engage in no activity or employment that may conflict with the
interest of the Company without the prior written consent of the Company and
will comply with the Company’s policies and guidelines pertaining to business
conduct and ethics.

 

5.11 Survival of Obligations. The provisions of this Article 5 shall survive
termination of this Agreement.

 

12 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL PROVISIONS

 

6.1 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and shall be deemed
to have been duly given to any party when delivered personally (by courier
service or otherwise), when delivered by facsimile and confirmed by return
facsimile, or three (3) days after being mailed by first-class mail, postage
prepaid and return receipt requested in each case to the applicable address as
set forth at the beginning of this Agreement. Either party may change its
address, by notice to the other party given in the manner set forth in this
Section 6.1.

 

6.2 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

6.3 Governing Law/Forum. The validity, construction and performance of this
Agreement shall be governed by the laws of the state of Oregon. The exclusive
forum for any disputes arising under this Agreement that are not subject to
arbitration shall be the appropriate state or federal court located in Portland,
Oregon.

 

6.4 Mediation. In case of any dispute arising under this Agreement that cannot
be settled by reasonable discussion, the parties agree that, prior to commencing
any arbitration proceeding as contemplated by Section 6.5, they will first
engage the services of a professional mediator agreed on by the parties and
attempt in good faith to resolve the dispute through confidential nonbinding
mediation. Each party shall bear one-half (1/2) of the mediator’s fees and
expenses and shall pay all of its own attorneys’ fees and expenses related to
the mediation.

 

6.5 Arbitration. Any dispute concerning the interpretation, construction, breach
or enforcement of this Agreement or arising in any way from Executive’s
employment with the Company or termination of employment shall be submitted to
final and binding arbitration. The arbitration is to be conducted before a
single arbitrator in Portland, Oregon. The arbitration shall be conducted
pursuant to the rules of the American Arbitration Association. Executive and the
Company agree that, except for the Company’s right to ask a court for injunctive
relief pursuant to Section 5.3, the procedures outlined in Sections 6.4 and 6.5
are the exclusive method of dispute resolution.

 

6.6 Attorneys’ Fees. If any action at law, in equity or by arbitration is taken
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled, including fees
and expenses on appeal. The Company shall pay attorneys’ fees of Executive
related to the negotiation and execution of this Agreement in an amount not to
exceed seven thousand five hundred dollars ($7,500).

 

6.7 Construction. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. In no event shall Executive be

 

13 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

entitled to receive severance benefits under more than one article of the
Agreement. The severance benefits provided herein are in lieu of any other
severance plan or provision offered by the Company.

 

6.8 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

 

6.9 Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the Company and its successors and assigns, and shall be binding on
Executive, his administrators, executors, legatees and heirs. In that this
Agreement is a personal services contract, it shall not be assigned by
Executive.

 

6.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

 

6.11 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed on. This Agreement replaces and supersedes all prior agreements or
understandings of the parties hereto with respect to the subject matter hereof.

 

6.12 Board Approval. This Agreement shall be subject to approval by the Board.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

GERALD PERKEL       PLANAR SYSTEMS, INC.

/s/ Gerald Perkel

--------------------------------------------------------------------------------

      By:  

/s/ Gregory H. Turnbull

--------------------------------------------------------------------------------

            Gregory H. Turnbull             Chairman of the Board

 

14 – EXECUTIVE EMPLOYMENT AGREEMENT (GERALD PERKEL)



--------------------------------------------------------------------------------

EXHIBIT A

 

Restricted Stock Award Agreement

 

(Gerald Perkel)



--------------------------------------------------------------------------------

EXHIBIT B

 

Nonqualified Stock Option Agreement

 

(Gerald Perkel)



--------------------------------------------------------------------------------

EXHIBIT C

 

Release of Claims

 

(Gerald Perkel)



--------------------------------------------------------------------------------

EXHIBIT D

 

Inventions Disclosure

 

(Gerald Perkel)